Citation Nr: 0727481	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-32 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Sister


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim for service connection for residuals of a back 
injury.

In June 2007, a hearing was held before the undersigned 
Veterans Law Judge at the Muskogee, Oklahoma RO.  A 
transcript of that proceeding has been associated with the 
claims folder.  The record reflects that the veteran 
submitted additional evidence to the Board in conjunction 
with this case accompanied by a waiver of initial review of 
this evidence by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he currently has a back disability 
as the result of injuries he sustained during his active duty 
service.  See Veteran's Statement, February 2005.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this issue 
must be remanded in order to obtain additional treatment 
records and to schedule the veteran for a VA examination. 

The medical evidence of record indicates that the veteran 
claims to suffer from chronic low back pain and has been 
diagnosed with degenerative joint disease with disc 
protrusion.  See VA Medical Center (VAMC) treatment records, 
October 2006.  The veteran's service medical records show 
that he sought treatment for low back pain in June 1964.  

The claims folder contains no opinions regarding the etiology 
of this low back pain or disc protrusion.  Thus, the Board 
finds that the medical evidence of record is inadequate for 
the purpose of adjudicating the veteran's claim for service 
connection and that a VA examination must be conducted.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

In addition, the veteran indicated at his June 2007 hearing 
that he received private treatment in the late 1970s and 
early 1980s and that he continues to receive VA treatment for 
this disability.  Therefore, prior to the examination, the RO 
must attempt to obtain these treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record, particularly the 
Anville, Oklahoma private treatment 
records from the 1970s and 1980s.  The 
RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  In this 
regard, all outstanding VA records 
regarding the veteran's back disability 
from October 2006 to the present should 
be obtained. 

2.	After attempts to obtain the 
aforementioned records have been made, 
the veteran should be scheduled for an 
appropriate VA examination.  The claims 
file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed. 
After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has a back disability that 
is related to a disease or injury in 
service. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.   

3.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the November 2006 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

